Citation Nr: 1423008	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-45 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a thoracolumbar spine disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a thoracolumbar spine disability, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability.

6.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability.

7.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety, and depression.

8.  Entitlement to an initial rating in excess of 10 percent for left hallux valgus with degenerative joint disease and a history of callosities.

9.  Entitlement to an initial rating in excess of 10 percent for right hallux valgus with degenerative joint disease and a history of callosities.

10.  Entitlement to an initial rating in excess of 10 percent for a left ankle disability.

11.  Entitlement to an initial rating in excess of 10 percent for a right ankle disability.

12.  Entitlement to an initial compensable rating for dermatophytosis of the feet.

13.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1975 to November 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  In a March 2009 rating decision the RO found clear and unmistakable error (CUE) in a June 2004 rating decision in not assigning separate ratings for left and right hallux valgus with a history of callosities, fungal condition, and tendonitis of the ankle.  The March 2009 rating decision also denied service connection for PTSD with anxiety and depression and denied reopening a service connection claim for a thoracolumbar spine disability.

A March 2010 rating decision denied reopening service connection claims for PTSD, a thoracolumbar spine disability, left and right knee disabilities, and right left and right leg disabilities, denied increased ratings for left and right hallux valgus, and denied entitlement to TDIU.  That decision also established separate ratings for left and right ankle disabilities and for a skin disability of the feet.  The Veteran's April 2010 notice of disagreement expressed no specific disagreement with the ankle and dermatophytosis determinations or the left and right leg service connection claim reopening denial.  

However, that the Veteran's statements associated with his October 2010 substantive appeal may be construed as expressing a desire to appeal the assigned ratings for the left and right ankle strain with loss of motion and tendonitis and dermatophytosis of the feet.  Therefore, those statements constitute timely notice of disagreement to the March 2010 rating decision and those matters must be remanded for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The Veteran's April 2010 statement may also be construed as raising a service connection claim for the residuals of cold injury of the feet.  Although that matter has not been adjudicated and developed for appellate review, the Board finds it is inextricably intertwined with the issues on appeal.

Although the March 2010 rating decision addressed the PTSD issue as a request to reopen a previously denied claim, a review of the record reveals that new evidence as to that issue was received prior to the expiration of the appeal period from the March 2009 rating decision.  Therefore, the issue is more appropriately addressed as an appeal from the pending service connection claim adjudication in March 2010.  38 C.F.R. § 3.156(b) (2013).  A claim of entitlement service connection for one mental disorder also includes a claim for service connection for any other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Therefore, the issue on appeal as to this matter has been revised to include consideration of the other applicable diagnoses of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The record shows that the Veteran has provided the same address in Columbia, Missouri, using different zip codes (65201 and 65205).  Although VA correspondence is shown to have been sent to the address using both zip codes, there is no indication VA correspondence was returned as undeliverable.  This matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The service connection and increased rating issues on appeal are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  A March 2007 rating decision denied service connection for a thoracolumbar spine disability and the Veteran was notified of the decision, but did not appeal.

2.  Evidence added to the record since the March 2007 rating decision raises a reasonable possibility of substantiating the claim for service connection for a thoracolumbar spine disability.

3.  An March 2007 rating decision denied service connection for a left knee disability and the Veteran was notified of the decision, but did not appeal.

4.  Evidence added to the record since the March 2007 rating decision raises a reasonable possibility of substantiating the claim for service connection for a left knee disability.

5.  An March 2007 rating decision denied service connection for a right knee disability and the Veteran was notified of the decision, but did not appeal.

6.  Evidence added to the record since the March 2007 rating decision raises a reasonable possibility of substantiating the claim for a right knee disability.


CONCLUSIONS OF LAW

1.  New and material evidence was received and the claim for service connection a thoracolumbar spine disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence was received and the claim for service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence was received and the claim for service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 

The credibility of new evidence is presumed for the purpose of deciding whether it is material.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence was not previously presented to VA.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When determining whether received evidence meets the definition of new and material evidence, the Board should consider whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

A March 2007 rating decision denied reopening service connection claims for degenerative disk disease of the lumbar and thoracic spines and left and right knee disorders, to include as secondary to a service-connected disability.  The Veteran was notified of those decisions, but did not appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

The evidence added to the record since March 2007 includes VA treatment and examination reports, non-VA treatment reports and medical statements, and the Veteran's statements in support of the claims.  Non-VA treatment records and medical statements include opinions indicating back and lower extremity disorders are a result of gait disturbance and chronic disease in the feet.  The Veteran is service-connected for ankle, feet, and toe disabilities.

Based upon the evidence of record, the Board finds that the evidence received since the March 2007 rating decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claims.  The evidence includes medical evidence not previously of record that may reasonably result in substantiation of the claims.  Therefore, the claims must be reopened.  To that extent only, the appeals are allowed.
ORDER

New and material evidence was received to reopen a claim for service connection for a thoracolumbar spine disability and to that extent only, the appeal is granted. 

New and material evidence was received to reopen a claim for service connection for a left knee disorder disability and to that extent only, the appeal is granted.

New and material evidence was received to reopen a claim for service connection for a right knee disability and to that extent only, the appeal is granted.


REMAND

A review of the record reveals that further development is required as to the issues on appeal.  A service connection claim for the residuals of cold injury (frostbite) to the feet has also been raised and is inextricably intertwined with the issues on appeal.  

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile.  However, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  In the case of records requested to corroborate a claimed stressful event in service, the claimant must provide information sufficient for the records custodian to conduct a search.  38 C.F.R. § 3.159 (2013).  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  The duty to assist includes conducting a thorough and contemporaneous medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Social Security Administration (SSA) decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in obtaining SSA records.  Murincsak v. Derwinski, 2 Vet. App. 3632 (1992).  Where SSA disability benefits have been granted, a remand to obtain SSA records is required.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Correspondence received by VA in September 1977 and non-VA treatment records dated in January 2007 noted the Veteran had submitted claims for SSA disability benefits.  In a March 2004 VA Form 21-4142 the Veteran reported having received treatment for foot and back disorders from December 1986 to February 2004 while incarcerated by the Missouri Department of Corrections.  Correspondence from the Office of Personnel Management dated in February 2008 also shows the Veteran was awarded disability benefits for an occupational injury.  

The Board notes that a January 2010 VA mental disorders examination report found it was as likely as not that the Veteran's "foot condition and related pain may be having some contributory effects on his anxiety and depression," but that opinions as to the increase in disability severity due to aggravation from service-connected hallux valgus as opposed to three significant accidents causing back pain and previous documentation of anxiety and depression would be mere speculation.  Medical evidence that is too speculative to establish nexus is also insufficient to establish a lack of nexus.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, that if a physician is able to state that a link between a disability and an in-service injury or disease is "less likely than not," or "at least as likely as not," the physician can and should give that opinion.  There is no need to eliminate all lesser probabilities or to ascertain greater probabilities.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Service connection may be established on a secondary basis for a disability which is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2013).

The Veteran's service representative has asserted that higher or separate ratings are warranted under alternative diagnostic codes for the service-connected hallux valgus disabilities.  A review of the available VA examination reports shows that mild hammertoe deformities were shown by X-ray studies, but that those findings appeared to be inconsistent with the findings of the November 2009 and June 2012 VA examiners.  The Board finds further development is required prior to appellate review.

Additionally, a review of the record shows that separate ratings were established for bilateral foot dermatophytosis and right and left ankle disabilities in a March 2010 rating decision and that in October 2010 the Veteran expressed disagreement with that decision.  Therefore, those matters must be remanded for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the claim for service connection for residuals of cold injury of the feet.  Notify the Veteran and representative of any adverse decision and of the procedural and appellate rights.  All efforts to develop and adjudicate the claim must be documented in the claims file.  

2.  Issue a statement of the case as to the issues of entitlement to initial ratings in excess of 10 percent for left and right ankle disabilities and entitlement to an initial compensable rating for dermatophytosis of the feet.  Inform the Veteran and representative that a substantive appeal must be submitted to perfect an appeal.

3.  Obtain the records identified by the Veteran in his March 2004 VA Form 21-4142 from the Missouri Department of Corrections and associate them with the claims file.

4.  Obtain all pertinent VA medical records, not yet associated with the claims file, and associate them with the claims file.

5.  Obtain from the Social Security Administration the records pertinent to the Veteran's claims, to include a 1977 claim, for Social Security disability benefits and the medical records relied upon concerning those claims.

6.  Obtain from the Office of Personnel Management the records pertinent to the Veteran's claim for disability benefits and the medical records relied upon concerning that claim.

7.  Schedule the Veteran for an appropriate VA examination for opinions as to whether he has a thoracolumbar and thoracic spine disability or left or right knee disabilities secondary to a service-connected disability.  The examiner must review the claims file and must note that review in the report.  All necessary examinations, tests, and studies should be conducted.  The examiner should provide the following opinions:

(a)  Is it at least as likely as not (50 percent probability or greater) that any current back disability was incurred in service or is related to service?

(b)  Is it at least as likely as not (50 percent probability or greater) that any current right or left knee disability was incurred in service or is related to service?

(c)  Is it at least as likely as not (50 percent probability or greater) that any current back disability was caused by or is the result of any service-connected disability, to include of the ankle, feet, and toe disabilities.

(d)  Is it at least as likely as not (50 percent probability or greater) that any current right or left knee disability was caused by or is the result of any service-connected disability, to include of the ankle, feet, and toe disabilities.

(e)  The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current back disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by any service-connected disability, to include of the ankle, feet, and toe disabilities.

(f)  The examiner must further provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right or left knee disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by any service-connected disability, to include of the ankle, feet, and toe disabilities.

8.  Schedule the Veteran for a VA mental disorders examination.  The examiner must review the claims file and must note that review in the report.  All necessary examinations, tests, and studies should be conducted.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current psychiatric disability, to include PTSD, anxiety, or depression, was incurred in or aggravated by service.  The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current psychiatric disability, to include PTSD, anxiety, or depression, is due to or the result of any service-connected disability.  The examiner must further provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current psychiatric disability, to include PTSD, anxiety, or depression, has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by any service-connected disability. 

9.  Schedule the Veteran for a VA examination to determine the severity of left and right hallux valgus with degenerative joint disease and a history of callosities disabilities.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be conducted.  The examiner should identify all manifest symptoms, including any manifestation of hammertoe deformities, associated with the service-connected disabilities and any resulting occupational and social impairment.  The examiner should also provide an opinion should as to whether the Veteran's service-connected disabilities have resulted in a marked interference with employment or made the Veteran unable to secure or follow substantially gainful employment.  If the Veteran is found to be capable of work, the examiner should state what type of work and what accommodations would be necessary due to service-connected disability.

10.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


